DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2, 6, 8-11, 15 and 17-19 are amended.
Claims 1-20 are pending in the application and are presented to be examined upon their merits.
Response to Arguments
Regarding Intended Use
	The Applicant is respectfully reminded, “Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C].  In this case, there is was a question as to the limiting effect of  the cancelled claim limitation of “…using a machine learning program trained on properly filled out payor specific prior authorization requests to generate a new prior authorization request…”  which under the broadest reasonable interpretation  suggest that a machine learning program is used for the intended purpose of generating a new prior authorized request. 

Claim rejections-35 USC § 101
	The 35 U.S.C. 101 is withdrawn. The amended claim language overcome the 35 U.S.C. 101 rejection. The amended claims amounts to significantly more wherein the claim(s)  recite a prior authorization request is transformed into a populated prior authorization request and wherein the populated authorization request is transformed into a set of responses at the portal.  Thus the particular article (i.e., prior authorization request) is transformed to a different state (e.g., a populated prior  authorization request) or thing (responses).


Claim Rejections under 35 U.S.C. § 112
	Claim rejections of the amended claim language remain below for the Applicant’s convenience.

Claim rejections under 35 U.S.C. § 103
	The Applicant asserts that Vishnubhalta fails to disclose “using a machine learning program…to generate a prior authorization request…”. The amended claim is provided in further view of Zimmerman et al.

Examiner’s Comments
Intended Use
Claim 1 recites, “…an indication of a medical order for a patient;…, the first set of responses for the first set of questions;…submitting, via the processor… the second set of responses for the second set of questions…”
Claim 2 recites, “…the electronic medical record for the populated prior authorization request specific information…”
Claim 5 recites, “…querying the payor to verify patient coverage.”
Claim 6 recites, “…machine learning to determine a date…from the medical order to provide…”
Claim 7 recites, “…algorithms to address wrong field placement of data…”
Claim 8 recites, “…a checklist identifying data items for generating the  populated prior authorization request…”
Claim 10 recites, “…instructions for execution by a processor…a machine to cause the processor to perform operations to perform a method…”
Claim 14 recites, “…querying the payor to verify patient coverage…”
Claim 15 recites, “… the medical order to provide with the populated authorization request.”
Claim 16 recites, “…to address wrong field replacement data in the electronic medical record.”
Claim 17 recites, “…data items for generating the populated prior authorization request…”
Claim 18 recites, “…a program stored thereon for execution by the processor…”
Claim 19 recites, “…querying the payor to verify patient coverage;…a machine learning trained model to determine a date range from the medical order to provide….”

Not Positively Recited 
	Claims 1, 10 and 18 recite, “identifying…a first set of questions at the portal associated with the payor;…identifying…a second set of questions at the portal associated with the payor”





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim language not found in Specification
MPEP 2163-In re Katz





In re Katz Interactive Call Processing Patent Litigation, 693 F.3d 1303, 1319-1320, 97 USPQ2d 1737, 1750 (Fed. Cir 2011)(stating that “[t]the construction of the clams [is] important to the written description analysis” and patent holder’s failure “to point to genuine factual dispute over whether the specification disclosed ‘the claimed subject matter’ made summary judgement proper on that issue.”)




Lack of Algorithm
MPEP 2161.01 I


Claims 1 recite, “identifying… a first set of questions at a portal associated with the payor, …identifying…a second set of questions at the portal associated with the payor.”
According to the specification, “[0065]  To submit the Prior Authorization package of data to the payer  via portal methods, the system breaks the data into discrete responses to the required questions. In one embodiment, Selenium software is used for understanding and navigating payer (insurance company or other paying entity) portals programmatically. As a payer login page is navigated and the first set of questions are revealed, the system feeds the portal the necessary data via Selenium functions. The system utilizes algorithms to analyze the next set of questions as identified by Selenium, and provide contextual answers based on the questions themselves. In this method, any modifications to the portal pages will be automatically handled without programmatic intervention.”

The algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  “In other words, the algorithm or steps/procedure taken 

Claims 8 and 17 recite, “determining data items in the checklist not satisfied… determining that the payor will approve the populated prior authorization request without the data items determined to be not satisfied…”
According to the specification, 
“[0059] A checklist identifying data items for generating the new prior authorization request may also be generated based on each payor's requirements. The checklist may be used to determine data items in the checklist not satisfied and to determine whether or not the payor will approve the new prior authorization request without the data items determined to be not satisfied. As the data is being extracted from the EMR, in parallel the system matches the payer-code combination to the list of form data and medical necessity information items in the database. The checklist is used to verify that the data extracted from the EMR and document repository is both necessary and sufficient to answer all form items and medical necessity items. The checklist may be specific to each payor and each procedure in various examples. [0061]    If the checklist is not complete, then one of two options is executed, based on the operational parameters of the customer and the quality- plus-quantity of underlying similar data. The first option is to put the worklist item in a queue for review by a person. A typical reason that the checklist cannot be completed is that external data is required but was not accessible by the system. The person may work, via user interface 130, to obtain the data and include it in the submission list by manual upload. Or the person may determine that the information in question is not necessary and override the checklist. The second option is to use algorithmic determination that the payer will approve the request without every checklist item satisfied, based on recent similar cases, and mark the request as ready to be submitted to the payer. “

The above recited details simply restate the functions recited in the claim and/or does not allow one of ordinary skill in the art to understand the intended functions to be performed. Thus the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” [See MPEP 2163.02 and 2181, subsection IV].

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Hybrid Claims
Claim 10 recites, “a machine-readable storage device having instructions for execution by a processor…populating…using a machine learning program…”
The claim is indefinite because it claims both an apparatus and a method of use. For example, claim 10 recites, the apparatus as “a machine-readable storage device” and the method of, “using a machine learning program”. The Federal Circuit in IPXL Holdings, LLC v. Amazon, Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”
Claim 15 is rejected under the same basis as it recites similar language, “…using a combination of fuzzy logic and machine learning to determine...”
Claim 16 is rejected under the same basis reciting, “…using a combination of fuzzy logic, contextual understanding…”
Claim 17 is rejected under the same basis reciting,”…using a checklist identifying data items for generating the populated prior authorization request.”
using a machine learning program, a prior authorization request corresponding to the medical order based on data in the electronic medical record; generating, via the processor and using the machine learning program, a populated prior authorization request from the prior authorization request;”
	The Federal Circuit in IPXL Holdings, LLC v. Amazon, Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”
	Claim 19 is rejected for similar reasons wherein it recites, “using a machine learning trained model to determine a date or date range from the medical order to provide with the populated prior authorization request; using a checklist identifying data items for generating the [[new]]populated prior authorization request”
	Claim 20 is rejected which inherent the same issues being dependent on claim 18.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VISHNUBHATLA et al (US 9,501,624) (hereinafter ‘624) in view of ZIMMERMAN et al (US 8,533132).
CLAIM 1
A method comprising:
receiving, via a processor [96:8-30]  an indication of a medical order for a patient; [see ‘624,  46:19-28]
accessing, via a processor,  insurance information of the patient, such insurance information identifying a payor;[see ‘624,  1:65-2:4; 8:26-39; 9:17-27], as also in claim 10
accessing, via a processor,  an electronic medical record corresponding to the patient; [see ‘624, FIG. 1, 45:34-39], as also in claim 10

populating, via the processor and using a machine learning program, a prior authorization request corresponding to the medical order based on data in the electronic medical record; [see ‘624, 20:17-19;  21:1-6; 23:20-26: 29:25-32; FIG. 15, 44:16-17; 53:41-45; see also 56:20-37], as also in claim 10
identifying, via the processor, a first set of questions at a portal associated with the payor; [see ‘624, 83:52-64;  84:42-50], as also in claim 10
 identifying, via the processor, a second set of questions at the portal associated with the payor; [see ‘624, 83:52-64; 84:42-50], as also in claim 10
dividing, via the processor, the populated prior authorization request into sets of responses including a first set of responses responding to the first set of questions and a second set of responses responding to the second set of questions; [see ‘624, 83:44-51], as also in claim 10
 submitting, via the processor and at the portal, the first set of responses for the first set of questions; and submitting, via the processor and at the portal, the second set of responses for the second set of questions. [see ‘624,  58:36-41], as also in claim 10
‘624 fails to explicitly disclose,  “generating, via the processor and using the machine learning program, a populated prior authorization request from the prior authorization request;”
Zimmerman discloses generating populated forms using a machine learning program in response to information required for said forms [see Zimmerman, abstract, FIG. 6A-B 15:23-37].
Under the broadest reasonable interpretation of the claim, the prior authorization request is a type of  form or message that is updated by being populated. It  maintained that It would have been 


CLAIM 2
The method of claim 1 and further comprising querying the electronic medical record for the populated  prior authorization request specific information. [‘624, 20:17-19;  21:1-6; 23:20-26: 29:25-32; FIG. 15, 44:16-17; 53:41-45; see also 56:20-3758:36-41]

CLAIM 3
The method of any of claims 1 and further comprising performing optical character recognition on electronic medical record data not in text form [98:38-57].

CLAIM 4
The method of claim 1 wherein medical orders are received by polling new orders via a pull message or receiving push messages corresponding to medical orders [68:39-55]

CLAIM 5
The method of claim and further comprising querying the payor to verify patient coverage [14:53-67].
CLAIM 6
The method of claim 1 and further comprising using a combination of fuzzy logic and machine learning to determine a date or date range from the medical order to provide with the populated  prior authorization request [‘624, 20:17-19;  21:1-6; 23:20-26: 29:25-32; FIG. 15, 44:16-17; 53:41-45; see also 56:20-37;  25:18-34].
CLAIM 7
The method of claim 1 and further comprising using a combination of fuzzy logic, contextual understanding, and anticipation of wayward behavior built within compact Al and NLP (Natural Language)



CLAIM 8
The method of claim 1 and further comprising: using a checklist identifying data items for generating the populated  prior authorization request[‘624, 20:17-19;  21:1-6; 23:20-26: 29:25-32; FIG. 15, 44:16-17; 53:41-45; see also 56:20-37]; determining data items in the checklist not satisfied; determining that the payor will approve the new prior authorization request without the data items determined to be not satisfied; and  submitting the populated prior authorization request in response to the determining that the payor will approve [87:8-25].

CLAIM 9
The method of claim 1 wherein the populated prior authorization request is submitted in a format and a manor specified by the payor [see claim 1 and 58:36-52]
CLAIM 10
A machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method the operations comprising:
receiving an indication of a medical order for a patient: [46:19-28]
accessing insurance information of the patient. such insurance information identifying a payor:
[1:65-2:4; 8:26-39; 9:17-27]
accessing an electronic medical record corresponding to the patient [FIG. 1, 45:34-39]
using a machine learning program trained on properly filled out payor specific prior authorization
requests to generate a new prior authorization request corresponding to the medical order based on data in the electronic medical record [see 10:15-20]; and
submitting the generated new prior authorization request to the payor for processing [58:36-41]

CLAIM 11

record for authorization new prior authorization request specific information [58:36-41].

CLAIM 12
The device of claim 10 wherein the operations further comprise performing optical character recognition on electronic medical record data not in text form. [98:38-57]

CLAIM 13
The device of claim 10 wherein medical orders are received by polling new orders via a pull
message or receiving push messages corresponding to medical orders. [58:43-52]
CLAIM 14
The device of claim 10 wherein the operations further comprise querying the payor to verify patient
coverage [67:41-43]
CLAIM 15
The device of claim 10 wherein the operations further comprise using a combination of fuzzy logic and
machine learning to determine a date or date range from the medical order to provide with the new prior authorization request. [25:18-34]
CLAIM 16
The device of claim 10 wherein the operations further comprise using a combination of fuzzy logic, contextual understanding, and anticipation of wayward behavior built within compact Aland NLP (Natural Language Processing) algorithms to address wrong field placement of data in the electronic medical record [25:18-34]

CLAIM 17
The device of claim10 wherein the operations further comprise:
using a checklist identifying data items for generating the new prior authorization request; determining

authorization request without the data items determined to be not satisfied; and submitting the new prior authorization request in response to the determining that the payor will approve. [87:8-25]



CLAIM 18
A device comprising:
a processor [96:8-30]; and
a memory device coupled to the processor and having a program stored thereon for execution
by the processor to perform operations comprising [96:40-51]:
receiving an indication of a medical order for a patient; [46:19-28]
accessing insurance information of the patient, such insurance information identifying a payor;
[1:65-2:4; 8:26-39; 9:17-27]
accessing an electronic medical record corresponding to the patient; [FIG. 1, 45:34-39]
using a machine learning program trained on properly filled out payor specific prior authorization
requests to generate a new prior authorization request corresponding tothe medical order based on data
in the electronic medical record; [see 10:15-20]and
submitting the generated new prior authorization request to the payor for processing [58:36-41]
CLAIM 19
The device of claim 18 wherein the operations further comprise: querying the electronic medical
record for new prior authorization request specific information; querying the payor to verify patient
coverage; using a machine learning trained model to determine a date or date range from the medical
order to provide with the new prior authorization request; using a checklist identifying data items for

determining that the payor will approve the new prior authorization request without the data items
determined to be not satisfied; and submitting the request in response to the determining that the payor will approve. [25:18-26:26]



CLAIM 20
The device of claim 18 wherein the operations further comprise performing optical character recognition on electronic medical record data not in text form and wherein medical orders are received by polling new orders via a pull message or receiving push messages corresponding to medical orders. [68:34-45]













Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692